I wish to
begin by warmly congratulating Mr. Jean Ping,
Minister for Foreign Affairs of Gabon, on his election
to the presidency of the General Assembly at its fifty-
ninth session. I wish also to extend my country’s
thanks to the Secretary-General, Mr. Kofi Annan, for
the powerful and inspiring words he spoke yesterday
(see ).
Thousands of my compatriots are today suffering
under the blows of nature. Floods of a kind never
before seen have brought grief to many families. The
entire country has turned to the victims in a truly
moving display of solidarity. With my heart in Panama
with the victims and their families, I have come to the
United Nations, because the tragedy unfolding in my
country highlights more than ever the need to tackle
the problem of poverty urgently.
The United Nations was conceived as a way of
preventing war and restoring peace. Today, all the
countries of the world have to be able to feel that they
can come to the United Nations to solve their problems
and not just to discuss them. If that is to happen, the
United Nations must reform.
For some years, from this rostrum, heads of State
and Government have been urging the need for reform,
and the Secretary-General has welcomed that initiative.
I want to join my voice to theirs so that once and for all
we actually carry out the reform. We cannot afford to
wait any longer or the people of the world will lose
faith in the United Nations.
We do not need an organization with a glorious
past. We need an organization with a future, one that
can tackle the world’s most serious problems. For that
reason it is necessary that the principal organs be more
representative.
There are political struggles and armed conflicts
on every continent. There is no region of the world
where peace and harmony reign. Some are regional
conflicts, some are internal ones, but they are no less
bloody for that. And yet, there is one struggle that is
global in dimension and that requires global solutions.
I am speaking of the struggle against hunger and
poverty. That was the subject of a 20 September
meeting of more than 60 world leaders, who were
resolved to tackle it with all the tools available to them.
I need not dwell on the tragic numbers, but I do
endorse what has been said by the moving force of that
meeting, Luiz Inácio Lula da Silva, President of Brazil:
“peace can never grow out of poverty and hunger”.
In Latin America the threat to democracy posed
by military coups has been significantly reduced. It is
no longer army divisions that threaten democracy; it is
the legions of the poor and the unprotected who can
destroy democratic institutions if their basic needs are
not met.
But then we face a contradiction: the more
poverty there is in a given country, the less likelihood
there is of being able to defeat it. Countries are crushed
by public debt. Millions of people are being born today
already owing more than they will earn in their entire
lifetime. Often those debts are the result of past
deficits, which, owing to excessive bureaucracy, bad
projects or corruption, produced no tangible benefits
for the people. The fiscal problems facing most of the
countries in our region make the situation even worse,
as Governments lack the resources they need to try to
meet the minimum needs of their people.
This analysis is not a new one. The “lost decade”
of the 1980s was the result of exactly the same
problems, although there was also an international
economic crisis and an absence of democratic
28

legitimacy in most of the continent at that time. There
are, however, undeniable differences between that
period and the present. On the one hand, over the past
few years unprecedented wealth has been generated,
while at the same time the number of poor has grown.
On the other hand, although more countries are
democratic today, there is also a greater amount of
debate on how to effectively address society’s
immediate problems.
Democracy, as a system of government, ended up
being conflated with the limitations of individuals,
while in truth the problem was that Governments were
unable to produce effective responses. The problem is
thus not democracy; the problem lies with
Governments.
Direct help to Governments, in the form of loans
or grants, has not been enough or sufficiently effective
to solve the problems of poverty or the lack of growth
that the aid was supposed to correct. Those of us who
have the responsibility of governing and trying to
provide answers cannot forget that, for many, patience
has yielded to despair. The immediacy of their needs
demands immediate solutions, which are not always to
hand. That means that we have to speak out clearly
about the problems, that we have to administer our
States with transparency and that we have to fight
corruption in order to win back the trust of people who
are tired of so much deception and frustration.
Latin America needs a new economic agenda, one
not based at just throwing money at social problems. It
needs an agenda that seeks to understand the complex
nature of our countries and institutions. Stopping
payments, restructuring, adjustments — that is a road
that we have been down before, and our region was the
loser.
The new agenda requires absolute transparency in
public administration and accountability. But the task
of making public administration more efficient and
more transparent takes time and resources. But interest
on debt builds up, and the needs of a large sector of the
population also increase.
Progress in reducing poverty among our peoples
will require much effort and great resources from the
poor countries; to a degree, creditor countries and
multilateral agencies could compensate them by
reducing public debt. In that regard, we propose that a
relief clause be included in the lending programmes of
the international financial institutions to reduce future
interest on our public debt if we meet agreed goals on
poverty reduction. That would be one way of
compensating Governments for their efforts to alleviate
poverty while also allowing them to meet their
financial obligations.
In the past few years, people’s concerns have
shifted dramatically. Cultural heritage, natural wealth,
biodiversity and animal species threatened with
extinction must all be protected. It seems that
sometimes financial resources are found more easily
for those issues than for the millions of human beings
who are dying every day of hunger, or for those who
are barely surviving, unable to live a decent life, and
without hope.
I would like to join in the widespread call on the
international community to devise and implement bold
and generous approaches to tackle poverty. It is
shameful that in the technological age, when so many
things have been invented that were unimaginable just
10 years ago, that we have not been able to invent a
way for millions of people in the world to escape from
the subhuman conditions to which poverty condemns
them.
Sometimes it seems that international aid is
provided only if there are desperate tragedies or acts of
terrorism. Of course, when nations are victims of
national disaster or terrorism such international
assistance is necessary and commendable. I would like
to take this opportunity to reiterate Panama’s resolve to
combat terrorism wherever it may occur. But we must
not forget that many more people die because of
poverty than in wars or natural disasters.
I am pleased to report that Panama has done its
duty and has stood by the international community in
its efficient and safe management of the Canal. We
shall continue in future to manage that important artery
of international trade in the same way, so that it will
be, as it has been today, open to shipping from all
countries of the world.
I will return to my country optimistic, because I
have seen here a determination to fight poverty. I have
sensed the solidarity of the international community in
the face of natural disaster and I have renewed my
belief that when there is the will, when there is faith
and determination, the most difficult tasks can be
accomplished.